DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendments
This communication is in response to the amendments filed on 7 July 2021:
	Claims 4 and 11 are canceled.
	Claims 1-3, 5-10 and 12-20 are pending.


Response to Arguments
In response to Applicant’s remarks filed on 7 July 2021:
a.	Applicant’s arguments that even if Rhie is combined with Biyani, the combination fails to render obvious the features of claim 1, because the combination fails to describe or suggest, “receiving a signed promise from the ordering service that includes a future block number of a blockchain, wherein the future block number is generated by adding together a current block height and an offset value corresponding to a plurality of blocks; and appending the signed promise to the endorsed blockchain transaction” has been fully considered but is deemed not-persuasive. Applicant’s attention is directed to Biyani, Paragraph [0061], see “Each node will decide whether to accept or reject a transaction, while the communication service 154-2 will sort all transactions 162 within a defined period into a block of automatic broadcast messages 178 to be broadcast. The resource provider 156-3 will verify transaction 162 endorsement and satisfy the policy and transaction. This response is send back to application/SDK 244 along with endorsement signature”, where “endorsement signature” is being read as a signed promise received from the ordering service that the endorsed blockchain transaction will be added, which teaches the limitation of “receiving a signed promise from the ordering service”. Applicant’s attention is further directed to Rhie, 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 5, 8-10, 12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Biyani et al. (U.S. PGPub. 2019/0036906), hereinafter Biyani, in view of Shi et al. (U.S. PGPub. .

	Regarding claim 1, Biyani teaches A method, comprising:
	
	transmitting the endorsed blockchain transaction to an ordering service (Biyani, Paragraph [0061], see “Setup policies governing the network that has access to modify and create Blockchain. Using the access token, to create a channel, send a configuration transaction to the ordering service which specifies virtual object of the channel, ACL policies and anchors peers”, where “send a configuration transaction to the ordering service” is being read as transmitting the endorsed blockchain transaction to an ordering service); 
	receiving a signed promise from the ordering service (Biyani, Paragraph [0061], see “Each node will decide whether to accept or reject a transaction, while the communication service 154-2 will sort all transactions 162 within a defined period into a block of automatic broadcast messages 178 to be broadcast. The resource provider 156-3 will verify transaction 162 endorsement and satisfy the policy and transaction. This response is send back to application/SDK 244 along with endorsement signature”, where “endorsement signature” is being read as a signed promise received from the ordering service that the endorsed blockchain transaction will be added); and
	appending the signed promise to the endorsed blockchain transaction (Biyani, Paragraph [0061], see “Setup policies governing the network that has access to modify and create Blockchain…The resource provider 156-3 will verify transaction 162 endorsement and satisfy the policy and transaction. This response is send back to application/SDK 244 along with endorsement signature. The application/SDK 244 assembles the endorsement into a transaction payload and broadcasts to the communication service 154-2, delivering transactions 162 as blocks to all peers on a channel”, where “The application SDK/244 assembles the endorsement into a transaction payload” is being read as 
	Biyani does not teach the following limitation(s) as taught by Shi: endorsing, via an endorsement peer, a blockchain transaction that has been executed against a current state of a blockchain ledger by the endorsement peer.
	(Shi, Paragraph [0112], see “each peer container can comprise an endorser, which can simulate a transaction, and a committer, which can application changes to a ledger, which is also provided at the peer container”, where “endorser” is being read as an endorsement peer who endorses (simulates) a blockchain transaction).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for IOT security, disclosed of Biyani, by implementing techniques for managing a blockchain cloud service, comprising of endorsing a blockchain transaction that has been executed against a current state of a blockchain ledger, disclosed of Shi. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for identifying faults in a blockchain ordering service, comprising of endorsing a blockchain transaction that has been executed against a current state of a blockchain ledger. This allows for improved techniques for identifying faults in a blockchain ordering service due to the endorsement peers verifying the blockchain transaction for faults before it is committed to the blockchain (Shi, Paragraph [0112]). 
	Biyani as modified by Shi do not teach the following limitation(s) as taught by Rhie: receiving a signed promise from the ordering service that includes a future block number of a blockchain, wherein the future block number is generated by adding together a current block height and an offset value corresponding to a plurality of blocks.

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for IOT security, disclosed of Biyani, and techniques for managing a blockchain cloud service, comprising of endorsing a blockchain transaction that has been executed against a current state of a blockchain ledger, disclosed of Shi, by implementing techniques for processing data based on blockchain, comprising of a future block number being generated by adding together a current block height and an offset value corresponding to a plurality of blocks, disclosed of Rhie.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for identifying faults in a blockchain ordering service, comprising of a future block number being generated by adding together a current block height and an offset value corresponding to a plurality of blocks. Assigning an identified block number to each endorsed blockchain transaction allows for a more efficient method for identifying faults in a blockchain ordering service, by keeping track of each future transaction through an identified block number, as well as allowing for a more user-friendly interface by notifying the user/client with information regarding his/her recent transaction. This also allows the blockchain system to variably control the size and/or block 

Regarding claim 2, Biyani as modified by Shi teaches The method of claim 1, further comprising:
creating the signed promise (Biyani, Paragraph [0061], see “Each node will decide whether to accept or reject a transaction, while the communication service 154-2 will sort all transactions 162 within a defined period into a block of automatic broadcast messages 178 to be broadcast. The resource provider 156-3 will verify transaction 162 endorsement and satisfy the policy and transaction. This response is send back to application/SDK 244 along with endorsement signature”, where “endorsement signature” is being read as creating a signed promise received from the ordering service).
	Biyani as modified by Shi do not teach the following limitation(s) as taught by Rhie: creating the signed promise comprising the future block number.
	(Rhie, Paragraph [0011], see “the new block is a block generated by the block generation node within a unit section, wherein the unit section corresponds to a preset number of blocks measured from a current block corresponding to a current block height of the blockchain…”, where “new block” is analogous to comprising the future block number).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for IOT security, disclosed of Biyani, and techniques for managing a blockchain cloud service, comprising of endorsing a blockchain transaction that has been executed against a current state of a blockchain ledger, disclosed of Shi, by implementing techniques for processing data based on blockchain, comprising a future block number, disclosed of Rhie. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for identifying faults in a blockchain ordering service, comprising of the endorsed blockchain transactions comprising an identified block number. Assigning an identified block number to each endorsed blockchain transaction allows for a more efficient method for identifying faults in a blockchain ordering service, by keeping track of each future transaction through an identified 

Regarding claim 3, Biyani as modified by Shi and further modified by Rhie teaches The method of claim 2, further comprising:
transmitting the signed promise to a client node member of the blockchain (Biyani, Paragraph [0061], see “This response is send back to application/SDK 244 along with endorsement signature”, where “SDK 244” is being read as a client node member of the blockchain and where “endorsement signature” is being read as comprising the signed promise) (Biyani, Paragraph [0065], see “the application or client SDK 244 initiates a transaction”, where “SDK 244” is being read as a client node member of the blockchain). 

Regarding claim 5, Biyani as modified by Shi and further modified by Rhie teaches The method of claim 1, wherein the transmitting comprises transmitting the endorsed blockchain transaction with the appended signed promise to the ordering service to be committed to the blockchain (Biyani, Paragraph [0061], see “The resource provider 156-3 will verify transaction 162 endorsement and satisfy the policy and transaction. This response is send back to application/SDK 244 along with endorsement signature. The application/SDK 244 assembles the endorsement into a transaction payload and broadcasts to the communication service 154-2, delivering transactions 162 as blocks to all peers on a channel”, where “communication service 154-2” is being read as comprising an ordering service, where the modified endorsed blockchain transaction (e.g., assembled endorsement into a transaction payload) is transmitted to the ordering service to be committed to the blockchain) (Biyani, Paragraph [0062], see “The blocks of transaction are “delivered” to all peers on the channel…Transactions 162 in the block are tagged 306 as being valid or invalid. Each peer appends the block to channel’s chain, and for each valid transaction 162 write sets are committed to current state database”).

Regarding claim 8, Biyani teaches An apparatus, comprising:

a transmitter configured to transmit the endorsed blockchain transaction to an ordering service (Biyani, Paragraph [0061], see “Setup policies governing the network that has access to modify and create Blockchain. Using the access token, to create a channel, send a configuration transaction to the ordering service which specifies virtual object of the channel, ACL policies and anchors peers”, where “send a configuration transaction to the ordering service” is being read as transmitting the endorsed blockchain transaction to an ordering service); and
a receiver configured to receive a signed promise from the ordering service (Biyani, Paragraph [0061], see “Each node will decide whether to accept or reject a transaction, while the communication service 154-2 will sort all transactions 162 within a defined period into a block of automatic broadcast messages 178 to be broadcast. The resource provider 156-3 will verify transaction 162 endorsement and satisfy the policy and transaction. This response is send back to application/SDK 244 along with endorsement signature”, where “endorsement signature” is being read as a signed promise received from the ordering service that the endorsed blockchain transaction will be added); 
wherein the processor is further configured to append the signed promise to the endorsed blockchain transaction (Biyani, Paragraph [0061], see “Setup policies governing the network that has access to modify and create Blockchain…The resource provider 156-3 will verify transaction 162 endorsement and satisfy the policy and transaction. This response is send back to application/SDK 244 along with endorsement signature. The application/SDK 244 assembles the endorsement into a transaction payload and broadcasts to the communication service 154-2, delivering transactions 162 as blocks to all peers on a channel”, where “The application SDK/244 assembles the endorsement into a transaction payload” is being read as appending the signed promise (endorsement signature) to the blockchain transaction (transaction payload) to create a modified endorsed blockchain transaction) (Biyani, Paragraph [0062], see “Each peer appends 
Biyani does not teach the following limitation(s) as taught by Shi: a processor configured to endorse a blockchain transaction that has been executed against a current state of a blockchain ledger by an endorsement peer.
	(Shi, Paragraph [0112], see “each peer container can comprise an endorser, which can simulate a transaction, and a committer, which can application changes to a ledger, which is also provided at the peer container”, where “endorser” is being read as an endorsement peer who endorses (simulates) a blockchain transaction).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for IOT security, disclosed of Biyani, by implementing techniques for managing a blockchain cloud service, comprising of endorsing a blockchain transaction that has been executed against a current state of a blockchain ledger, disclosed of Shi. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for identifying faults in a blockchain ordering service, comprising of endorsing a blockchain transaction that has been executed against a current state of a blockchain ledger. This allows for improved techniques for identifying faults in a blockchain ordering service due to the endorsement peers verifying the blockchain transaction for faults before it is committed to the blockchain (Shi, Paragraph [0112]). 
	Biyani as modified by Shi do not teach the following limitation(s) as taught by Rhie: a receiver configured to receive a signed promise from the ordering service that includes a future block number of a blockchain, the future block number being generated by adding together a current block height and an offset value corresponding to a plurality of blocks.
	(Rhie, Paragraph [0011], see “the new block is a block generated by the block generation node within a unit section, wherein the unit section corresponds to a preset number of blocks measured from a current block corresponding to a current block height of the blockchain…”, where “preset number of 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for IOT security, disclosed of Biyani, and techniques for managing a blockchain cloud service, comprising of endorsing a blockchain transaction that has been executed against a current state of a blockchain ledger, disclosed of Shi, by implementing techniques for processing data based on blockchain, comprising of a future block number being generated by adding together a current block height and an offset value corresponding to a plurality of blocks, disclosed of Rhie.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for identifying faults in a blockchain ordering service, comprising of a future block number being generated by adding together a current block height and an offset value corresponding to a plurality of blocks. Assigning an identified block number to each endorsed blockchain transaction allows for a more efficient method for identifying faults in a blockchain ordering service, by keeping track of each future transaction through an identified block number, as well as allowing for a more user-friendly interface by notifying the user/client with information regarding his/her recent transaction. This also allows the blockchain system to variably control the size and/or block generation cycle and as a result, the response speed and throughput of the system for processing data based on blockchain can be greatly improved (Rhie, Paragraphs [0011] and [0093]). 

The apparatus of claim 8, wherein the processor is further configured to create the signed promise (Biyani, Paragraph [0061], see “Each node will decide whether to accept or reject a transaction, while the communication service 154-2 will sort all transactions 162 within a defined period into a block of automatic broadcast messages 178 to be broadcast. The resource provider 156-3 will verify transaction 162 endorsement and satisfy the policy and transaction. This response is send back to application/SDK 244 along with endorsement signature”, where “endorsement signature” is being read as creating a signed promise received from the ordering service).
	Biyani as modified by Shi do not teach the following limitation(s) as taught by Rhie: wherein the processor is further configured to create the signed promise comprising the future block number.
	(Rhie, Paragraph [0011], see “the new block is a block generated by the block generation node within a unit section, wherein the unit section corresponds to a preset number of blocks measured from a current block corresponding to a current block height of the blockchain…”, where “new block” is analogous to comprising the future block number).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for IOT security, disclosed of Biyani, and techniques for managing a blockchain cloud service, comprising of endorsing a blockchain transaction that has been executed against a current state of a blockchain ledger, disclosed of Shi, by implementing techniques for processing data based on blockchain, comprising a future block number, disclosed of Rhie. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for identifying faults in a blockchain ordering service, comprising of the endorsed blockchain transactions comprising an identified block number. Assigning an identified block number to each endorsed blockchain transaction allows for a more efficient method for identifying faults in a blockchain ordering service, by keeping track of each future transaction through an identified block number, as well as allowing for a more user-friendly interface by notifying the user/client with information regarding his/her recent transaction (Rhie, Paragraph [0011]).  

The apparatus of claim 9, wherein the transmitter is further configured to transmit the signed promise to a client node member of the blockchain (Biyani, Paragraph [0061], see “This response is send back to application/SDK 244 along with endorsement signature”, where “SDK 244” is being read as a client node member of the blockchain and where “endorsement signature” is being read as comprising the signed promise) (Biyani, Paragraph [0065], see “the application or client SDK 244 initiates a transaction”, where “SDK 244” is being read as a client node member of the blockchain).

	Regarding claim 12, Biyani as modified by Shi and further modified by Rhie teaches The apparatus of claim 8, wherein the transmitter is further configured to transmit the endorsed blockchain transaction with the appended signed promise to the ordering service to be committed to the blockchain (Biyani, Paragraph [0061], see “The resource provider 156-3 will verify transaction 162 endorsement and satisfy the policy and transaction. This response is send back to application/SDK 244 along with endorsement signature. The application/SDK 244 assembles the endorsement into a transaction payload and broadcasts to the communication service 154-2, delivering transactions 162 as blocks to all peers on a channel”, where “communication service 154-2” is being read as comprising an ordering service, where the modified endorsed blockchain transaction (e.g., assembled endorsement into a transaction payload) is transmitted to the ordering service to be committed to the blockchain) (Biyani, Paragraph [0062], see “The blocks of transaction are “delivered” to all peers on the channel…Transactions 162 in the block are tagged 306 as being valid or invalid. Each peer appends the block to channel’s chain, and for each valid transaction 162 write sets are committed to current state database”).

	Regarding claim 15, Biyani teaches A non-transitory computer readable storage medium configured to store instructions that when executed cause a processor to perform (Biyani, Paragraph [0009], see “the present disclosure relates to a non-transitory computer readable medium including instructions stored thereon that when processed by at least one processor cause the IOT security system to perform act of receiving at least one encrypted block generated by at least one IOT device on the private network”):
	
	transmitting the endorsed blockchain transaction to an ordering service (Biyani, Paragraph [0061], see “Setup policies governing the network that has access to modify and create Blockchain. Using the access token, to create a channel, send a configuration transaction to the ordering service which specifies virtual object of the channel, ACL policies and anchors peers”, where “send a configuration transaction to the ordering service” is being read as transmitting the endorsed blockchain transaction to an ordering service); and
	receiving a signed promise from the ordering service (Biyani, Paragraph [0061], see “Each node will decide whether to accept or reject a transaction, while the communication service 154-2 will sort all transactions 162 within a defined period into a block of automatic broadcast messages 178 to be broadcast. The resource provider 156-3 will verify transaction 162 endorsement and satisfy the policy and transaction. This response is send back to application/SDK 244 along with endorsement signature”, where “endorsement signature” is being read as a signed promise received from the ordering service that the endorsed blockchain transaction will be added); and
	appending the signed promise to the endorsed blockchain transaction (Biyani, Paragraph [0061], see “Setup policies governing the network that has access to modify and create Blockchain…The resource provider 156-3 will verify transaction 162 endorsement and satisfy the policy and transaction. This response is send back to application/SDK 244 along with endorsement signature. The application/SDK 244 assembles the endorsement into a transaction payload and broadcasts to the communication service 154-2, delivering transactions 162 as blocks to all peers on a channel”, where “The application SDK/244 assembles the endorsement into a transaction payload” is being read as appending the signed promise (endorsement signature) to the blockchain transaction (transaction payload) to create a modified endorsed blockchain transaction) (Biyani, Paragraph [0062], see “Each peer appends the block to channel’s chain, and for each valid transaction 162 write sets are committed to 
	Biyani does not teach the following limitation(s) as taught by Shi: endorsing a blockchain transaction that has been executed against a current state of a blockchain ledger by an endorsement peer.
	(Shi, Paragraph [0112], see “each peer container can comprise an endorser, which can simulate a transaction, and a committer, which can application changes to a ledger, which is also provided at the peer container”, where “endorser” is being read as an endorsement peer who endorses (simulates) a blockchain transaction).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for IOT security, disclosed of Biyani, by implementing techniques for managing a blockchain cloud service, comprising of endorsing a blockchain transaction that has been executed against a current state of a blockchain ledger, disclosed of Shi. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for identifying faults in a blockchain ordering service, comprising of endorsing a blockchain transaction that has been executed against a current state of a blockchain ledger. This allows for improved techniques for identifying faults in a blockchain ordering service due to the endorsement peers verifying the blockchain transaction for faults before it is committed to the blockchain (Shi, Paragraph [0112]). 
	Biyani as modified by Shi do not teach the following limitation(s) as taught by Rhie: receiving a signed promise from the ordering service that includes a future block number of a blockchain, wherein the future block number is generated by adding together a current block height and an offset value corresponding to a plurality of blocks.
	(Rhie, Paragraph [0011], see “the new block is a block generated by the block generation node within a unit section, wherein the unit section corresponds to a preset number of blocks measured from a current block corresponding to a current block height of the blockchain…”, where “preset number of blocks measured from a current block corresponding to a current block height of the blockchain” is 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for IOT security, disclosed of Biyani, and techniques for managing a blockchain cloud service, comprising of endorsing a blockchain transaction that has been executed against a current state of a blockchain ledger, disclosed of Shi, by implementing techniques for processing data based on blockchain, comprising of a future block number being generated by adding together a current block height and an offset value corresponding to a plurality of blocks, disclosed of Rhie.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for identifying faults in a blockchain ordering service, comprising of a future block number being generated by adding together a current block height and an offset value corresponding to a plurality of blocks. Assigning an identified block number to each endorsed blockchain transaction allows for a more efficient method for identifying faults in a blockchain ordering service, by keeping track of each future transaction through an identified block number, as well as allowing for a more user-friendly interface by notifying the user/client with information regarding his/her recent transaction. This also allows the blockchain system to variably control the size and/or block generation cycle and as a result, the response speed and throughput of the system for processing data based on blockchain can be greatly improved (Rhie, Paragraphs [0011] and [0093]). 

	Regarding claim 16, Biyani as modified by Shi teaches The non-transitory computer readable storage medium of claim 15, wherein the processor is further configured to perform:
	creating the signed promise (Biyani, Paragraph [0061], see “Each node will decide whether to accept or reject a transaction, while the communication service 154-2 will sort all transactions 162 within a defined period into a block of automatic broadcast messages 178 to be broadcast. The resource provider 156-3 will verify transaction 162 endorsement and satisfy the policy and transaction. This response is send back to application/SDK 244 along with endorsement signature”, where “endorsement signature” is being read as creating a signed promise received from the ordering service).
	Biyani as modified by Shi do not teach the following limitation(s) as taught by Rhie: creating the signed promise comprising the future block number.
	(Rhie, Paragraph [0011], see “the new block is a block generated by the block generation node within a unit section, wherein the unit section corresponds to a preset number of blocks measured from a current block corresponding to a current block height of the blockchain…”, where “new block” is analogous to comprising the future block number).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for IOT security, disclosed of Biyani, and techniques for managing a blockchain cloud service, comprising of endorsing a blockchain transaction that has been executed against a current state of a blockchain ledger, disclosed of Shi, by implementing techniques for processing data based on blockchain, comprising a future block number, disclosed of Rhie. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for identifying faults in a blockchain ordering service, comprising of the endorsed blockchain transactions comprising an identified block number. Assigning an identified block number to each endorsed blockchain transaction allows for a more efficient method for identifying faults in a blockchain ordering service, by keeping track of each future transaction through an identified block number, as well as allowing for a more user-friendly interface by notifying the user/client with information regarding his/her recent transaction (Rhie, Paragraph [0011]).  

The non-transitory computer readable storage medium of claim 16, wherein the processor is further configured to perform:
transmitting the signed promise to a client node member of the blockchain (Biyani, Paragraph [0061], see “This response is send back to application/SDK 244 along with endorsement signature”, where “SDK 244” is being read as a client node member of the blockchain and where “endorsement signature” is being read as comprising the signed promise) (Biyani, Paragraph [0065], see “the application or client SDK 244 initiates a transaction”, where “SDK 244” is being read as a client node member of the blockchain).



Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Biyani, in view of Shi, in further view of Rhie, in further view of KRISHNAMURHTY (U.S. PGPub. 2017/0126702), hereinafter Krishn.

	Regarding claim 6, Biyani as modified by Shi do not teach the following limitation(s) as taught by Rhie: generated by adding together the current block height and the offset value. 
	(Rhie, Paragraph [0011], see “the new block is a block generated by the block generation node within a unit section, wherein the unit section corresponds to a preset number of blocks measured from a current block corresponding to a current block height of the blockchain…”, where “preset number of blocks measured from a current block corresponding to a current block height of the blockchain” is analogous to adding together a current block height and an offset value, where “preset number of blocks measured from a current block” is being read as an offset value, which are used in determining a future block number of a blockchain) (Rhie, Paragraph [0058], see “the blockchain management apparatus 100 can set the size of the block to a larger value in order to increase the number of transactions recorded in each block”, where “set the size of the block to a larger value” is analogous to generating a future block 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for IOT security, disclosed of Biyani, and techniques for managing a blockchain cloud service, comprising of endorsing a blockchain transaction that has been executed against a current state of a blockchain ledger, disclosed of Shi, by implementing techniques for processing data based on blockchain, comprising of a future block number being generated by adding together a current block height and an offset value corresponding to a plurality of blocks, disclosed of Rhie.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for identifying faults in a blockchain ordering service, comprising of a future block number being generated by adding together a current block height and an offset value corresponding to a plurality of blocks. Assigning an identified block number to each endorsed blockchain transaction allows for a more efficient method for identifying faults in a blockchain ordering service, by keeping track of each future transaction through an identified block number, as well as allowing for a more user-friendly interface by notifying the user/client with information regarding his/her recent transaction. This also allows the blockchain system to variably control the size and/or block generation cycle and as a result, the response speed and throughput of the system for processing data based on blockchain can be greatly improved (Rhie, Paragraphs [0011] and [0093]). 
	Biyani as modified by Shi and further modified by Rhie do not teach the following limitation(s) as taught by Krishn: The method of claim 1, wherein the signed promise comprises a promise that the endorsed blockchain transaction will be included in a block corresponding to the future block number generated by adding together the current block height and the offset value.
	(Krishn, Paragraph [0094], see “an identifier or even name of the blockchain itself may be included in each block, along with a block ID or series number, etc.”, where “block ID or series number” is analogous to an identified block number) (Krishn, Paragraph [0096], see “This vector 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for IOT security, disclosed of Biyani, techniques for managing a blockchain cloud service, comprising of endorsing a blockchain transaction that has been executed against a current state of a blockchain ledger, disclosed of Shi, and techniques disclosed of Rhie, by implementing techniques for verification lineage tracking, comprising of a promise that the endorsed blockchain transaction will be included in the identified block number, disclosed of Krishn. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for identifying faults in a blockchain ordering service, comprising of a promise that the endorsed blockchain transaction will be included in the identified block number. Transmitting a promise to the client node member that their endorsed blockchain transaction will be included in an identified block number allows for a more efficient method for identifying faults in a blockchain ordering service by keeping track of each future transaction through an identified block number, as well as allowing for a more user-friendly interface by notifying the user/client node member with information regarding his/her recent transaction (Krishn, Paragraph [0096]). 

	Regarding claim 13, Biyani as modified by Shi do not teach the following limitation(s) as taught by Rhie: generated by adding together the current block height and the offset value. 
	(Rhie, Paragraph [0011], see “the new block is a block generated by the block generation node within a unit section, wherein the unit section corresponds to a preset number of blocks measured from a current block corresponding to a current block height of the blockchain…”, where “preset number of blocks measured from a current block corresponding to a current block height of the blockchain” is analogous to adding together a current block height and an offset value, where “preset number of blocks measured from a current block” is being read as an offset value, which are used in determining a future block number of a blockchain) (Rhie, Paragraph [0058], see “the blockchain management apparatus 100 can set the size of the block to a larger value in order to increase the number of transactions recorded in each block”, where “set the size of the block to a larger value” is analogous to generating a future block number by adding together a current block height and an offset value) (Rhie, Paragraph [0093], see “the block size control unit 150 variably controls the size of the block…the block size control unit 150 can variably control the size of a new block generated after the current time. When the block size control unit 150 sets the block size to a large value).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for IOT security, disclosed of Biyani, and techniques for managing a blockchain cloud service, comprising of endorsing a blockchain transaction that has been executed against a current state of a blockchain ledger, disclosed of Shi, by implementing techniques for processing data based on blockchain, comprising of a future block number being generated by adding together a current block height and an offset value corresponding to a plurality of blocks, disclosed of Rhie.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for identifying faults in a blockchain ordering service, comprising of a future block number being generated by adding together a current block height and an offset value corresponding to a plurality of blocks. Assigning an identified block number to each endorsed blockchain transaction allows for a more efficient method for identifying faults in a blockchain ordering service, by keeping track of each future transaction through an identified block number, as well as allowing for a more user-friendly interface by notifying the user/client with information regarding his/her 
Biyani as modified by Shi and further modified by Rhie do not teach the following limitation(s) as taught by Krishn: The apparatus of claim 12, wherein the signed promise comprises a promise that the endorsed blockchain transaction will be included in a block corresponding to the future block number generated by adding together the current block height and the offset value.
	(Krishn, Paragraph [0094], see “an identifier or even name of the blockchain itself may be included in each block, along with a block ID or series number, etc.”, where “block ID or series number” is analogous to an identified block number) (Krishn, Paragraph [0096], see “This vector is therefore preferably included as, or as part of, a receipt sent by the corresponding blockchain server to each event’s originator as soon as the corresponding block is formed and included in the blockchain. Note that such a receipt may itself include a timestamp, and receipt parameters such as a block series number would automatically establish an order of document events”, where “receipt” is analogous to comprising the signed promise that promises that the endorsed blockchain transaction will be included in the identified block number and where “a receipt sent by the corresponding blockchain server to each event’s originator as soon as the corresponding block is formed” is analogous to sending a signed promise that promises that the blockchain transaction will be included in the identified block number). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for IOT security, disclosed of Biyani, techniques for managing a blockchain cloud service, comprising of endorsing a blockchain transaction that has been executed against a current state of a blockchain ledger, disclosed of Shi, and techniques disclosed of Rhie, by implementing techniques for verification lineage tracking, comprising of a promise that the endorsed blockchain transaction will be included in the identified block number, disclosed of Krishn. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for identifying faults in a blockchain ordering service, comprising of a promise . 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Biyani, in view of Shi, in further view of Rhie, in further view of Davis (U.S. PGPub. 2019/0139043).

	Regarding claim 7, Biyani as modified by Shi do not teach the following limitation(s) as taught by Rhie: generated by adding together the current block height and the offset value.
	(Rhie, Paragraph [0011], see “the new block is a block generated by the block generation node within a unit section, wherein the unit section corresponds to a preset number of blocks measured from a current block corresponding to a current block height of the blockchain…”, where “preset number of blocks measured from a current block corresponding to a current block height of the blockchain” is analogous to adding together a current block height and an offset value, where “preset number of blocks measured from a current block” is being read as an offset value, which are used in determining a future block number of a blockchain) (Rhie, Paragraph [0058], see “the blockchain management apparatus 100 can set the size of the block to a larger value in order to increase the number of transactions recorded in each block”, where “set the size of the block to a larger value” is analogous to generating a future block number by adding together a current block height and an offset value) (Rhie, Paragraph [0093], see “the block size control unit 150 variably controls the size of the block…the block size control unit 150 can variably control the size of a new block generated after the current time. When the block size control unit 150 sets the block size to a large value).

One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for identifying faults in a blockchain ordering service, comprising of a future block number being generated by adding together a current block height and an offset value corresponding to a plurality of blocks. Assigning an identified block number to each endorsed blockchain transaction allows for a more efficient method for identifying faults in a blockchain ordering service, by keeping track of each future transaction through an identified block number, as well as allowing for a more user-friendly interface by notifying the user/client with information regarding his/her recent transaction. This also allows the blockchain system to variably control the size and/or block generation cycle and as a result, the response speed and throughput of the system for processing data based on blockchain can be greatly improved (Rhie, Paragraphs [0011] and [0093]). 
	Biyani as modified by Shi and further modified by Rhie do not teach the following limitation(s) as taught by Davis: The method of claim 1, wherein the signed promise comprises a promise that the endorsed blockchain transaction will be included in a block having a respective block number before the future block number generated by adding together the current block height and the offset value.
	(Davis, Paragraph [0041], see “Once the auditing node 102 has identified the highest proposal number, the auditing node 102 may generate a prepare response message to send to the originator of the prepare message that included the highest proposal number…In instances where the auditing node 102 has generated a higher proposal number than a neighboring auditing node 104, the auditing node 102 may receive a prepare response message from the neighboring audit node 104, indicating that the digital signature generated by the auditing node 102 was higher”, where “proposal number” is analogous to an identified block number, where 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for IOT security, disclosed of Biyani, techniques for managing a blockchain cloud service, comprising of endorsing a blockchain transaction that has been executed against a current state of a blockchain ledger, disclosed of Shi, and techniques disclosed of Rhie, by implementing techniques for an efficient consensus mechanism for permissioned blockchains using audit guarantees, comprising of a promise that the blockchain transaction will be included in a block before the identified block number, disclosed of Davis. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for identifying faults in a blockchain ordering service, comprising of a promise that the blockchain transaction will be included in a block before the identified block number. Transmitting a promise to the client node member that their endorsed blockchain transaction will be included in a block before the identified block number allows for a more efficient method for identifying faults in a blockchain ordering service by keeping track of each future transaction through an identified block number, as well as allowing for a more user-friendly interface by notifying the user/client node member with information regarding his/her recent transaction (Davis, Paragraph [0090]).   


Claims 14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Biyani, in view of Shi, in further view of Rhie, in further view of Bohli et al. (U.S. PGPub. 2018/0336552), hereinafter Bohli.

	Regarding claim 14, Biyani as modified by Shi do not teach the following limitation(s) as taught by Rhie: generated by adding together the current block height and the offset value. 
	(Rhie, Paragraph [0011], see “the new block is a block generated by the block generation node within a unit section, wherein the unit section corresponds to a preset number of blocks measured from a current block corresponding to a current block height of the blockchain…”, where “preset number of blocks measured from a current block corresponding to a current block height of the blockchain” is analogous to adding together a current block height and an offset value, where “preset number of blocks measured from a current block” is being read as an offset value, which are used in determining a future block number of a blockchain) (Rhie, Paragraph [0058], see “the blockchain management apparatus 100 can set the size of the block to a larger value in order to increase the number of transactions recorded in each block”, where “set the size of the block to a larger value” is analogous to generating a future block number by adding together a current block height and an offset value) (Rhie, Paragraph [0093], see “the block size control unit 150 variably controls the size of the block…the block size control unit 150 can variably control the size of a new block generated after the current time. When the block size control unit 150 sets the block size to a large value).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for IOT security, disclosed of Biyani, and techniques for managing a blockchain cloud service, comprising of endorsing a blockchain transaction that has been executed against a current state of a blockchain ledger, disclosed of Shi, by 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for identifying faults in a blockchain ordering service, comprising of a future block number being generated by adding together a current block height and an offset value corresponding to a plurality of blocks. Assigning an identified block number to each endorsed blockchain transaction allows for a more efficient method for identifying faults in a blockchain ordering service, by keeping track of each future transaction through an identified block number, as well as allowing for a more user-friendly interface by notifying the user/client with information regarding his/her recent transaction. This also allows the blockchain system to variably control the size and/or block generation cycle and as a result, the response speed and throughput of the system for processing data based on blockchain can be greatly improved (Rhie, Paragraphs [0011] and [0093]). 
	Biyani as modified by Shi and further modified by Rhie do not teach the following limitation(s) as taught by Bohli: The apparatus of claim 8, wherein the signed promise comprises a promise that the endorsed blockchain transaction will be included in a block having a respective block number before the future block number generated by adding together the current block height and the offset value.
	 (Bohli, Paragraph [0056], see “If the block is deemed to be “valid”…then blockchain nodes append it to their previously accepted blocks. Since each block links to the previously generated block, the Bitcoin blockchain grows upon the generation of a new block in the network”, where “append it to their previously accepted blocks” is analogous to the blockchain transaction being included in a block having a respective block number before the future block number). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for IOT security, disclosed of Biyani, techniques for managing a blockchain cloud service, comprising of endorsing a blockchain transaction that has been executed against a current state of a blockchain ledger, disclosed of Shi, and techniques disclosed of Rhie, by implementing techniques for providing a robust blockchain with 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for identifying faults in a blockchain ordering service, comprising of the transaction being included in a block having a respective block number before the future block number. This allows for each transaction to grow upon the generation of a new block in the network by including the transaction in a block having a respective block number before the future block number (Bohli, Paragraph [0056]). 

Regarding claim 18, Biyani as modified by Shi do not teach the following limitation(s) as taught by Rhie:  generated by adding together the current block height and the offset value. 
	(Rhie, Paragraph [0011], see “the new block is a block generated by the block generation node within a unit section, wherein the unit section corresponds to a preset number of blocks measured from a current block corresponding to a current block height of the blockchain…”, where “preset number of blocks measured from a current block corresponding to a current block height of the blockchain” is analogous to adding together a current block height and an offset value, where “preset number of blocks measured from a current block” is being read as an offset value, which are used in determining a future block number of a blockchain) (Rhie, Paragraph [0058], see “the blockchain management apparatus 100 can set the size of the block to a larger value in order to increase the number of transactions recorded in each block”, where “set the size of the block to a larger value” is analogous to generating a future block number by adding together a current block height and an offset value) (Rhie, Paragraph [0093], see “the block size control unit 150 variably controls the size of the block…the block size control unit 150 can variably control the size of a new block generated after the current time. When the block size control unit 150 sets the block size to a large value).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for IOT security, disclosed of 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for identifying faults in a blockchain ordering service, comprising of a future block number being generated by adding together a current block height and an offset value corresponding to a plurality of blocks. Assigning an identified block number to each endorsed blockchain transaction allows for a more efficient method for identifying faults in a blockchain ordering service, by keeping track of each future transaction through an identified block number, as well as allowing for a more user-friendly interface by notifying the user/client with information regarding his/her recent transaction. This also allows the blockchain system to variably control the size and/or block generation cycle and as a result, the response speed and throughput of the system for processing data based on blockchain can be greatly improved (Rhie, Paragraphs [0011] and [0093]). 
Biyani as modified by Shi and further modified by Rhie do not teach the following limitation(s) as taught by Bohli: The non-transitory computer readable storage medium of claim 17, wherein the signed promise comprises a promise that the endorsed blockchain transaction will be included in a block having a respective block number before the future block number generated by adding together the current block height and the offset value.
	 (Bohli, Paragraph [0056], see “If the block is deemed to be “valid”…then blockchain nodes append it to their previously accepted blocks. Since each block links to the previously generated block, the Bitcoin blockchain grows upon the generation of a new block in the network”, where “append it to their previously accepted blocks” is analogous to the blockchain transaction being included in a block having a respective block number before the future block number). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for IOT security, disclosed of Biyani, techniques for managing a blockchain cloud service, comprising of endorsing a blockchain 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for identifying faults in a blockchain ordering service, comprising of the transaction being included in a block having a respective block number before the future block number. This allows for each transaction to grow upon the generation of a new block in the network by including the transaction in a block having a respective block number before the future block number (Bohli, Paragraph [0056]). 

Regarding claim 19, Biyani as modified by Shi and further modified by Rhie and Bohli teaches The non-transitory computer readable storage medium of claim 18, wherein the processor is further configured to perform:
transmitting the endorsed blockchain transaction with the appended signed promise to the ordering service to be committed to the blockchain (Biyani, Paragraph [0061], see “The resource provider 156-3 will verify transaction 162 endorsement and satisfy the policy and transaction. This response is send back to application/SDK 244 along with endorsement signature. The application/SDK 244 assembles the endorsement into a transaction payload and broadcasts to the communication service 154-2, delivering transactions 162 as blocks to all peers on a channel”, where “communication service 154-2” is being read as comprising an ordering service, where the modified endorsed blockchain transaction (e.g., assembled endorsement into a transaction payload) is transmitted to the ordering service to be committed to the blockchain and where “along with endorsement signature” is being read as the appended signed promise) (Biyani, Paragraph [0062], see “The blocks of transaction are “delivered” to all peers on the channel…Transactions 162 in the block are tagged 306 as being valid or invalid. Each peer appends the block to channel’s chain, and for each valid transaction 162 write sets are committed to current state database”).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Biyani, in view of Shi, in further view of Rhie, in further view of Bohli, in further view of Davis. 

	Regarding claim 20, Biyani as modified by Shi and further modified by Bohli do not teach the following limitation(s) as taught by Rhie:  generated by adding together the current block height and the offset value.
	(Rhie, Paragraph [0011], see “the new block is a block generated by the block generation node within a unit section, wherein the unit section corresponds to a preset number of blocks measured from a current block corresponding to a current block height of the blockchain…”, where “preset number of blocks measured from a current block corresponding to a current block height of the blockchain” is analogous to adding together a current block height and an offset value, where “preset number of blocks measured from a current block” is being read as an offset value, which are used in determining a future block number of a blockchain) (Rhie, Paragraph [0058], see “the blockchain management apparatus 100 can set the size of the block to a larger value in order to increase the number of transactions recorded in each block”, where “set the size of the block to a larger value” is analogous to generating a future block number by adding together a current block height and an offset value) (Rhie, Paragraph [0093], see “the block size control unit 150 variably controls the size of the block…the block size control unit 150 can variably control the size of a new block generated after the current time. When the block size control unit 150 sets the block size to a large value).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for IOT security, disclosed of Biyani, and techniques for managing a blockchain cloud service, comprising of endorsing a blockchain transaction that has been executed against a current state of a blockchain ledger, disclosed of Shi, and techniques disclosed of Bohli, by implementing techniques for processing data based on blockchain, comprising of a future block number being generated by adding together a current block height and an offset value corresponding to a plurality of blocks, disclosed of Rhie.  

	Biyani as modified by Shi and further modified by Rhie and Bohli do not teach the following limitation(s) as taught by Davis: The non-transitory computer readable storage medium of claim 19, wherein the signed promise comprises a promise that the endorsed blockchain transaction will be included in a block that corresponds to the future block number generated by adding together the current block height and the offset value.
	(Davis, Paragraph [0041], see “Once the auditing node 102 has identified the highest proposal number, the auditing node 102 may generate a prepare response message to send to the originator of the prepare message that included the highest proposal number…In instances where the auditing node 102 has generated a higher proposal number than a neighboring auditing node 104, the auditing node 102 may receive a prepare response message from the neighboring audit node 104, indicating that the digital signature generated by the auditing node 102 was higher”, where “proposal number” is analogous to an identified block number, where “digital signature” is analogous to comprising the signed promise and where “the auditing node 102 may receive a prepare response message from the neighboring audit node 104, indicating that the digital signature generated by the auditing node 102 was higher” is analogous to the signed promise comprising a promise that the endorsed blockchain transaction will be included in a block before the identified block number) (Davis, Paragraph [0090], see “The prepare message may include at least the block hash and proposal number, and may also include the public key used in generation of the proposal number, the slot identifier, and the nonce included in the 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for IOT security, disclosed of Biyani, techniques for managing a blockchain cloud service, comprising of endorsing a blockchain transaction that has been executed against a current state of a blockchain ledger, disclosed of Shi, techniques disclosed of Rhie, and techniques disclosed of Bohli, by implementing techniques for an efficient consensus mechanism for permissioned blockchains using audit guarantees, comprising of a promise that the blockchain transaction will be included in a block before the identified block number, disclosed of Davis. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for identifying faults in a blockchain ordering service, comprising of a promise that the blockchain transaction will be included in a block before the identified block number. Transmitting a promise to the client node member that their endorsed blockchain transaction will be included in a block before the identified block number allows for a more efficient method for identifying faults in a blockchain ordering service by keeping track of each future transaction through an identified block number, as well as allowing for a more user-friendly interface by notifying the user/client node member with information regarding his/her recent transaction (Davis, Paragraph [0090]).  






Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODMAN ALEXANDER MAHMOUDI/Examiner, Art Unit 2433                                                                                                                                                                                                        
/William J. Goodchild/Primary Examiner, Art Unit 2433